Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in reference to the communication filed on 31 AUG 2022. 
Applicant has elected Group III, consisting of claim 20. 
Claim 20 is present and examined. 

Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

As explained below, the claim(s) are directed to an abstract idea without significantly more. 

	
With respect to claim 20, the claim is directed, in part, to creating a child and parent profile, wherein the child profile is based on at least an age, gender, and a preference, and wherein said parent profile includes a first control; receiving a selection of gift items from said child; selecting a plurality of said gift items for purchase from said selection…; packaging said plurality of said gift items into a unit including a cost threshold limit for said unit set by said parent; providing educational programs for completion by said child in order to increase said cost threshold limit based upon a progress of said educational program, wherein said preference is selected from a group consisting of a like, a dislike, an interest, a personality, an educational interest, a favorite movie, a favorite game, a hobby, a product preference, and a store preference; analyzing said preference of said child profile; and recommending a plurality of gift items to the associated user.” These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), as well as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Grouping and providing personalized gifting recommendations to a user is categorically a marketing/advertising behavior as it pertains to targeting advertising/marketing. Similarly, the relationships between the parent/child preferences, as well as the providing of educational content in exchange for an actual or perceived benefit is a method of managing personal behaviors/relationships between people including the parent, child, and the “associated user” or gifting user. If a claim limitation, under its broadest reasonable interpretation, covers commercial and legal interactions and/or managing personal behavior or relationships, then it falls within the “method of organizing human activity” grouping of abstract ideas. Examine further notes that various elements of the claims recite mental processes – i.e. concepts performed in the human mind (including an observation, evaluation, judgement and opinion). Creating a profile for a parent and child based on/using assorted facts and preferences about the involved parties, receiving a selection of gift items, selecting a plurality of items to be included in the pack unit set, setting a cost threshold, considering preferences, and analyzing a preference of the profile are all activities performable in the human mind – including observation, evaluation, judgement, and opinion(s). As such, the claim is directed to an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – a “computer” to “implement” the method steps, as well as the use of “artificial intelligence” to analyze the child profile. Examiner notes there are no additional elements found in the claim beyond the use of a computer and application of AI. The “computer” in claim 20 is recited at a high-level of generality and descriptive terms only, such that it amounts no more than mere instructions to apply the exception using a generic computer component. No indication of an improvement to the functioning of the computer itself nor the use of AI is found (per MPEP 2106.05a), nor is any application or use of the judicial exceptions in some meaningful way beyond generally linking the exception loosely to the computer environment (per MPEP 2106.05e). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as “computer” and the vague recitation of “artificial intelligence.” When considered individually, the claim applications to a “computer” and AI only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in [010-13], which requires only that a method be “computer implemented.” In the interest of compact prosecution, Examiner further makes reference to [032] which describes server 110 (Ex. Notes the server itself is not claimed),  “The server site 108 has a server 110 that receives user data over the network 106. The server 110 can be in communication with a user profile database 114 and all the profile data received from the users 104 is stored in the user profile database 114. The server site 108 also provides an interactive website in addition to communication with the software application that allows users such as children 104 to engage in the shopping experience as well as in education levels or modules such as spelling games, math problems or anything that interests the child based on his or her age, grade level, etc. The server site 108 has a storage server 112 that stores data such as product listing, education data and games, profile setting questionnaires, suppliers and sourcing and other such type of data.” – i.e. assuming server 110 is a part of the “computer implemented method” the server itself and any other computing elements are described in functional terms only. At [0034] “The recommendation engine 116 can use state-of-the-art techniques such as machine language and artificial intelligence (AI) for providing recommendations to each user 104.” – i.e. the claims as presented rely on AI being a known technique, and the application therein. These passages, as well as others, makes it clear that the invention is not directed to a technical improvement.    When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.



Prior Art
Claim 20 is believed to be free from the prior art. 

The closest prior art of record is believed to be: 
US 20150170115 A1, to Lacek discloses, a means of providing children rewards for accomplishing encouraged behaviors including means for parental controls. Lacek further teaches wherein a third party or family friend may provide a gift to a child via the system, and the sponsor or parent role may be involved in the child’s receipt of the points/verification of completion of the task at hand (which may be an educational task). Lacek further teaches wherein the points earned in the gift context may be subject to a task/approval, and further wherein “gift” points are separate from other provided/earned points. Sponsors in Lacek may approve a child’s ultimate spending of the points, but not the actual accrual of gift points. 
US 20090226871 A1, to Etuk, discloses a system of encouraging educational activities on the part of parents/third parties using rewards provided to children. In Etuk the parent may control the flow of rewards into the child’s account, and wherein a third party that is not the parent may participate in a matching gift exercise with the parent’s approval. Etuk similarly teaches that a parent may control the ultimate spending of the gift or credits, and while the parent in Etuk must consent to the matching or gifting, no control is allowed over the volume or receipt of the gifts themselves. 
US 20130211954 A1, to Linden, discloses a means for providing a gift to a recipient, in particular a gift that is bundled with or complementary to the recipient and to other gifts purchased by other senders – i.e. the system will suggest multiple books in a series to multiple gift givers order to allow a targeted recipient to receive a “full set.” Gifts are compared to what the recipient already has, as are the recipient’s preferences in each aspect of the gifting selection/suggestion. The recipient’s2010 preferences, age, and other self-entered/identified traits or interests are included in creating the recommendations to be gifted. Linden further teaches wherein a parent or other person may set a threshold of a certain type of gift to be received by a given recipient – i.e. a parent may limit a type of gift given to a child. 
US 20100299228 A1, to Smith, discloses an algorithm/AI based means of reviewing a profile of a user with the end goal of suggesting a plurality of gifts for a recipient to be presented to a gift giver, with the recommendations being discloses as “in line” with one or more constraints associated with the recipient. 
However, the Examiner asserts that when considered both separately or in combination, the resulting invention as claimed is not obvious in view of the cited references. In particular Examiner finds that the limitations regarding the parental control of a gifting price threshold, which is subsequently modified without any further parental interaction with the system once a user completes a given task, is not obvious, particularly in view of the profiling of the recipient and the subsequent use of AI to merely analyze the profile  (rather than ultimately select and purchase the gift). Examiner notes that the prior art seems particularly concerned with the ultimate spending or redemption of the rewards or gifts accrued by a child, and while there is a mention of some oversight, one of ordinary skill in the art would not have found the movement of the parental controls without parental input obvious. Examiner notes that given the provisions for parental control of spending or redeeming of gifts as taught by the prior art, it would not have been obvious for a parental control to limit the amount of the gift suggested to a third party as per the claimed limitations, nor is limiting the well-meaning intentions of a gift giver an easy task. 
The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
The claims of the instance application have incorporated allowable subject matter that was not fairly taught by prior art, either individually or in combination and therefore are deemed to be free from the prior art.


	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE KOLOSOWSKI-GAGER/                Primary Examiner, Art Unit 3622